DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on November 6, 2020.  
Claims 6, 14, 15, 25, 33, and 34 have been cancelled.  
Claims 1-5, 7-13, 16-24, 26-32 and 35-38 are pending.

Response to Amendment
No amendments to the claims were received in the response dated November 6, 2020.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 7-13, 16-24, 26-32, and 35-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,152,040 Hawthorne, in view of US 2002/0109593 Swartzel.

As per Claims 1 and 20, Hawthorne discloses an electronic price, inventory management and label system and method, wherein the system and method comprise:
an electronic label system, comprising at least one base station and electronic labels, wherein the electronic label system is configured to communicate with the at least one base station using two-way communication (Hawthorne: Column 2, lines 27-57, Col 10, lines 65-Column 11, lines 13, a transceiver is configured to allow the electronic shelf 
a tag reader configured to read remotely readable tags, each remotely readable tag being attached to a respective product (Hawthorne: Column 2, lines 27-57, tags are associated with retail products and can communicate with the shelf labels using RFID technology), 
wherein each electronic label is linked to a respective remotely readable tag of a respective product (Hawthorne: Column 11-13, the electronic label associated with a given shelf can communicate with tags that are in the proximity and determine if the product is placed in a wrong location, i.e. the link between a product tag and shelf label is the shelf position), and 
wherein the electronic price, inventory management and label system is configured to: 
detect a number of the products in a space by using the tag reader (Hawthorne: Columns 12-14, the electronic shelf label can wirelessly interrogate the tags attached to products placed in its associated shelf and determine the number of products present or if a product has been placed in the wrong location), and 
identify a location of each products based on a location of the respective electronic label linked to each product (Hawthorne: Columns 12-14, the electronic shelf label can wirelessly interrogate the tags attached to products placed in its associated shelf and determine the number and types of products present at all interrogated locations);
wherein the tag reader is configured to use an antenna of the at least one base station (Hawthorne: Column 2, lines 27-57, transceiver is configured to allow electronic 
wherein the electronic price, inventory management and label system is configured to provide an alarm or notification when the detected number of the products in the space is below a predefined limit (Hawthorne: Column 12, lines 61 – Column 13, lines 13, a consumer or store personnel can be alerted that only a certain number of items remain, it is reasonable that alert based on number of items is based on a predefined limit), and 

Hawthorne fails to disclose an electronic price, inventory management and label system and method, wherein the system and method comprise:
wherein the alarm and/or notification is configured to be provided to an external system and/or a handheld device with information about the location of each electronic label.

Swartzel teaches an electronic price, inventory management and label system and method, wherein the system and method comprise:
wherein the alarm and/or notification is configured to be provided to an external system and/or a handheld device with information about the location of each electronic label (Swartzel: [0102], check signal may be generated messages to an on-site or off-site person via a pager, wireless telephone or email, [0104] an d may include location of the product).



As per Claims 2 and 21, Hawthorne discloses a system and method wherein information about the location of each electronic label is stored in the electronic price, inventory management and label system (Hawthorne: Column 4, lines 64 – Column 5, lines 2),

As per Claims 3 and 22, Hawthorne discloses a system and method wherein the at least one base station of the electronic label system comprises the tag reader and/or the at least one base station is connected to the tag reader (Hawthorne: Columns 12-14).

As per Claims 4 and 23, Hawthorne discloses a system and method wherein the tag reader is a separate unit from the at least one base station of the electronic price label system (Hawthorne: Columns 12-14).

As per Claims 5 and 24, Hawthorne discloses a system and method wherein the at least one base station of the electronic label system comprises the tag reader and/or 

As per Claims 7 and 26, Hawthorne discloses a system and method wherein means for reading remotely readable tags is an RFID-reader (Hawthorne: Column 4, lines 26-35).

As per Claims 8 and 27, Hawthorne discloses a system and method wherein the electronic label system is a two-way radio frequency communication system or an infrared communication based system (Hawthorne: Column 4, lines 36-47).

As per Claims 9 and 28, Hawthorne discloses a system and method wherein the electronic price, inventory management and label system is configured to use the electronic label system to send product related information to the electronic labels and the electronic label system is configured to present on its display the product related information received from the at least one base station (Hawthorne: Column 2, lines 36-38).

As per Claims 10 and 29, Hawthorne discloses a system and method wherein the electronic price, inventory management and label system is configured to detect a number of the remotely readable tags within a coverage area of the at least one base station (Hawthorne: Column 12, lines 61 – Column 13, lines 13).

As per Claims 11, and 30, Hawthorne discloses a system and method wherein the electronic price, inventory management and label system is configured to detect a number of remotely readable tags within a coverage area of the at least one base station (Hawthorne: Column 12, lines 61 – Column 13, lines 13).

As per Claims 12 and 31, Hawthorne discloses a system and method wherein the electronic price, inventory management and label system is configured to stop transmission of the electronic labels before or when the electronic price, inventory management and label system starts reading the remotely readable tags attached to the products (Hawthorne: Column 13, lines 14-56).

As per Claims 13 and 32, Hawthorne discloses a system and method wherein the electronic price, inventory management and label system is configured to read the remotely readable tags simultaneously with transmission of the electronic labels (Hawthorne: Column 13, lines 14-56). 

As per Claims 16 and 35, Hawthorne discloses a system and method wherein the electronic label system is an electronic price label system (Hawthorne: Column 3, lines 29-37).

As per Claims 17 and 36, Hawthorne discloses a system and method wherein the electronic label system is configured to display on its display the detected number of the products (Hawthorne: Column 13, lines 55 – Column 14, lines 18), and 


As per Claims 18 and 37, Hawthorne discloses a system and method wherein the electronic label system is configured to display on its display the detected number of the products (Hawthorne: Column 13, lines 55 – Column 14, lines 18), and 
wherein the space including detected number of the products is a warehouse (Hawthorne: Column 13, lines 55 – Column 14, lines 18).

As per Claims 19 and 38, Hawthorne discloses a system and method wherein the electronic label is configured to indicate, by changing colours of the display and/or by a light source, that number of products linked to the specific electronic label is under a predefined limit (Hawthorne: Column 12, lines 61 – Column 13, lines 13).

Response to Arguments

Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive. 

First, Applicant states that claims 1-38 stand rejected under 35 USC § 102 as being anticipated by US 7,152,040 herein “Hawthorne.”  However the claims stood rejected under 35 USC § 103 unpatentable over US 7,152,040 Hawthorne, in view of US 2002/0109593 Swartzel.

Second, Applicant argues that Hawthorne fails to teach or suggest an electronic label system that determines the physical location of products.  Hawthorne discloses "This configuration can be used to identify the specific location of a particular electronic wireless data tag 10. For example, if two adjacent electronic shelf labels 220 are able to interrogate a wireless data tag 10, that data tag 10 must be located in the overlap region 242. Other techniques can also be used to identify a specific location of a wireless data tag 10, For example, signal strength or time delay can be used to identify a distance of a wireless data tag 10 from an electronic shelf label 220. Additionally directional techniques can be used such as the use of multiple antennas, or a directional antenna whose pattern can be mechanically or electronically swept through a region, relative to the electronic shelf label 220. The combination of the distance determination and the directional determination is used to identify a specific location, in two or three dimension of a wireless 

Third, Applicant argues that Hawthorne fails to disclose identifying a location of each product within a space, and instead, merely discloses identifying the number of products by directly communicating with the products.  Claim 1 recites “identify a location of each product based on a location of the respective electronic label linked to each product.”  Hawthorne discloses in Columns 12-14, the electronic shelf label can wirelessly interrogate the tags attached to products placed in its associated shelf and determine the number and types of products present at all interrogated locations.  The electronic shelf labels can then communicate the products and quantities at each electronic shelf label.  Thus the location of each product can be determined based on the location of the ESL.  The labels on/associated with each product communicate with the ESL and the ESL then communicates that information, including location information, to the store/employee.  Thus Hawthorne discloses identifying a location of each product based on a location of the respective electronic label linked to each product.

Fourth, Applicant argues that Hawthorne fails to disclose that the tag reader is configured to use an antenna of at least one base station, as recited by claims 6 and 25.  Claims 6 and 25 have both been cancelled by the applicant.  Therefore the arguments are moot.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687